Citation Nr: 0808659	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-06 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to non-service-connected disability pension.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to December 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an September 2004 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

On VA Form 9 (Appeal to Board of Veterans' Appeals) filed in 
March 2006, the veteran requested a hearing at the RO before 
the Board.  As there is nothing in the record to indicate 
that the requested hearing has been scheduled, the Board 
finds that a remand is required to ensure compliance with the 
veteran's hearing request.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

The veteran should be scheduled for a 
Travel Board hearing in accordance with 
the docket number of his appeal.  If 
necessary, the veteran's attorney should 
be contacted for the purpose of obtaining 
a current mailing address for the 
veteran.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007). 


